FILED
                            NOT FOR PUBLICATION                               MAR 01 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50548

               Plaintiff - Appellee,              D.C. No. 3:09-cr-03121-L

  v.
                                                  MEMORANDUM *
HECTOR GOMEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Hector Gomez appeals from the 60-month sentence imposed following his

guilty-plea conviction for transportation of illegal aliens, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Gomez contends that the district court improperly imposed a sentencing

enhancement under U.S.S.G. § 2L1.1(b)(6) because there was inadequate evidence

that he intentionally or recklessly created a substantial risk of death or serious

bodily injury. The record reflects that Gomez fled border patrol agents at a high

rate of speed, nearly side-swiped a border patrol vehicle, and crashed on the

premises of a junior high school, resulting in serious bodily injury to the passenger

of his vehicle. Accordingly, the district court did not abuse its discretion by

imposing the enhancement. See United States v. Mix, 457 F.3d 906, 911 (9th Cir.

2006).

         Gomez also contends that the district court improperly imposed a four-level

sentencing enhancement under U.S.S.G. § 2L1.1(b)(7) for causing serious bodily

injury because there was inadequate evidence that his actions proximately caused

the passenger’s injuries. There was sufficient evidence in the record for the district

court to conclude that Gomez was the cause of the passenger’s injuries.

Accordingly, the district court did not abuse its discretion by imposing the serious

bodily injury enhancement. See United States v. Mix, 457 F.3d 906, 911 (9th Cir.

2006).

         AFFIRMED.




                                           2                                      10-50548